22d of December, 1825.
THE Chief Justice
delivered the opinion of the Court.
This was an action against the executor of the drawer of a bill of exchange. The evidence on the trial shewed that ^Ie demánd of. payment was not made, of the acceptor of the bill until about twenty days after its maturity.
The Court charged the Jury that due diligence in making the demand was a matter of fact for their determination, and that if the demand was made within a reasonable time, they must find a verdict for the plaintiff.
The'case of Brahan and Atwood against Ragland, (a), *393has been relied on for the defendant in Error. In that case it was held that the time when notice of non-paymen should be given to the endorser, was a question of fact dependent on a variety of circumstances to be determined by the Jury. But it was not decided that the time when demand of payment should be made of the acceptor of a bill, or maker of a note, was a question of fact.
Hopkins, for plaintiff.
Hutchinson and Urquhart, for defendant in Error.
We conceive that the law is well settled that the demand must be made of the acceptor .of the bill within the three first days after its maturity, and notice of non-payment given or sent to the endorser within a reasonable time thereafter; and are unanimously of opinion that the judgment must be reversed.
Judge Ellis having presided on the trial in the Circuit Court, and Judge Minor having been of Counsel, did not sit.
The new election of Judges, acording to Ar. 5, Sec. 3, of the Constitution, was made on 27th of December, 1825. Judges Ellis and Minor were not members of the Court at the decision of any case reported after this.

 ante, 85.